DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Rejections under 35 USC 103
Applicant’s Argument: Applicant argues Amini and Friedmann fails to teach a first channel compatible with the lower-band filter and a service not compatible with the upper band filter, and in response, increasing h dwell time for perform a scanning service on the second radio.
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claim thus changing the scope of the invention and necessitating a new grounds of rejection. Examiner in an updated search discovered a new reference that supports the claimed subject matter in the amended claim 1.

Claim Objections
Claim 10, 12, 14 recites “the one or more storage mediums” but should recite “the one or more non-transitory computer-readable storage mediums” to be consistent with the claim language of claim 8. 

Claim 12 depends on claim 11, which is canceled. Claim 14 depends on claim 13 which is also canceled. Proper correction is required.

Examiner notes claim 12 and 14 recite the same subject matter, and with claim 11 and claim 13 canceled, they are essentially duplicate dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 6-7, 8-10, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponnuswamy et al. (“Ponnuswamy”) (US 20150156645 A1) in view of Friedmann et al. (“Friedmann”) (US 20190082497 A1).

Regarding claim 1, Ponnuswamy teaches:
Ponnuswamy teaches:
An access point comprising: a processor; a memory for storage of data [¶0064, access point comprising processor memory in Figure 2, 3]; filters for radio operation [¶0058-64, filters for sending on various bands of 5 GHz spectrum including 20-160 MHz wide channels thus considered filters]; and a first set of radio chains for operation on a frequency band, wherein the access point includes at least a first radio mode for operation of the first set of radio chains as a single radio on a first channel to service a first basic service set (BSS) [¶0060, ¶0064-654, wherein radio modules on access point may be configured in first mode operating on a first channel of 160 MHz and is configured to serve a network comprising a client, the 160 MHz channel incorporating all eight channels of this bandwidth for serving a network e.g. BSS ¶0065 indicates Wi-Fi, and is shown to be transmitting on these channels to clients], and a second radio mode for operation of the first set of radio chains as a first radio on the first channel to service the first BSS and a second radio on a second channel to perform an additional service [¶0064-65, wherein 160 MHz channel including all eight channels may be “split” e.g. partitioned into 20 or 40 MHz channels for serving a first network as the AP is taught to be at least transmitting on one of these channels to clients, and an additional service on a secondary channel i.e. scanning as in ¶0084-89], the first radio including a first filter and the second radio including a second filter [¶0064-65, ¶0085-89, access point includes filter technology as the access point is able to scan through various channels across 5 GHz spectrum],  wherein the first filter includes a lower-band filter and a full-band filter  the second filter includes an upper-band filter [¶0064-65, ¶0084-89, access point capable of filtering sub-bands i.e. channels across 160 MHz wide bandwidth for 5 GHz spectrum thus comprising a channel on low and high ends considered to show low-band and high-band filtering, also capable of communicating on full 160 MHz band thus considered to have at least one full-band filtering capabilities], and wherein the access point is to provide dynamic configuration of the first radio and second radio to mitigate interference, the dynamic configuration including: upon determining that operation of the first channel on the first radio to service the first BSS is compatible with the lower-band filter [¶0085-89 teaches method for scanning 5 GHz spectrum, scanning each channel in use and sub-channels, ¶0089 detect one sub-channel with an interferer i.e. incompatibility, meaning that other subchannels such as e.g. a sub-channel received via lower-band side via filter is compatible as this channel can be an upper-band channel, the reference indicating that any channel may be detected as incompatible thus other channels being compatible] and further determining that operation of the second channel on the second radio to perform the additional service is not compatible with the upper-band filter [¶0085-89, specifically ¶0089 one sub-channel is detected as interfering and can be any sub-channel including one on an upper band across 5 GHz spectrum], increasing a dwell time to perform a scanning service on the second radio [¶0089 upon detecting channel e.g. upper band channel is incompatible, perform further scanning thus increasing a dwell time, see also ¶0085 where longer dwell times may be a form of adjusted dwell times 414].
Ponnuswamy teaches multiple filter configurations but does not teach the claimed hardware expressly although it teaches the functionality of the claimed hardware, however Friedmann teaches hardware filters for radio operation [¶0018, Figure 1 shows filters]; and a first set of radio chains and antennas for operation on a frequency band [Figure 1, Figure 3C shows antennas], wherein the access point includes at least a first radio mode for operation of the first set of radio chains and antennas [Figure 1-2, 3A, 4 and ¶0038, first radio mode to communicate with first group of client devices considered BSS service, communicating only on 5 GHz band as only the first radio is activated before a second radio is activated, and all radios on SOC, thus the radio chains and antennas as in Figure 1 are all in a first radio mode, all acting as a single radio as only the 5 GHz radio is activated], and a second radio mode for operation of the first set of radio chains and antennas [See Figure 1-4, access point with multiple antennas and multiple radios, wherein ¶0038-39, radios on the SOC enter second radio mode in which there is dual radio mode, wherein ¶0040-42 dual radio includes different sub-bands of 5 GHz spectrum, wherein first sub-band communicates signals i.e. BSS service and second channel also communicates signals being additional service, see Figure 3C, ¶0037, BSS on low band of 5 GHz and additional service on high band 5 GHz],
the first radio having a first hardware filter set and the second radio including a second hardware filter set, wherein the first hardware filter set includes a lower-band filter and a full-band filter [Figure 1, ¶0029, a first radio may transceive on lower sub-band of 5 GHz thus comprising lower-band filter, and includes a full-band filter as the radio may also transceiver on full 5 GHz band see ¶028 where whole band may be used as it bypasses sub-band filter 110a, going to 110b] and the second hardware filter set includes an upper-band filter and a full-band filter [Figure 1, ¶0029, a second radio 104 may transceive on e.g. higher sub-band of 5 GHz thus comprising higher-band filter, and includes a full-band filter as the radio may also transceiver on full 2.4 GHz band see ¶028 may serve devices on 2.4 GHz band considered full-band filtering for 2.4 GHz region].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify in Ponnuswamy the use of the claimed hardware filters and antennas. Ponnuswamy clearly teaches a conventional access point capable of communicating and scanning multiple channels of a 5 GHz band and transmitting on all or subset of the sub-bands within this spectrum and it would be obvious to specify the hardware filters and antennas as in Friedmann who teaches filters and antennas with different radios for using channels in different sub-bands of e.g. 5 GHz allow for flexible radio environments to address different volumes within coverage areas ¶0040.

Regarding claim 3, Ponnuswamy-Friedmann teaches:
The access point of claim 1, wherein the first channel and the second channel are located in different sub-bands of the frequency band [Ponnuswamy ¶0064, ¶0084-89, channels across 5 GHz may include channels in different sub-bands i.e. different 20 MHz channels or sub-20 MHz channels].

Regarding claim 8, Ponnuswamy teaches:
One or more non-transitory computer-readable storage mediums having stored thereon executable computer program instructions [¶0054] that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
operating an access point [¶0064] including at least a radio on a first frequency band, the radio to operate on a first channel of the first band to service a first basic service set (BSS) [¶0060 ,¶0064-654, wherein radio modules on access point may be configured in first mode operating on a first channel of 160 MHz and is configured to serve a network comprising a client, the 160 MHz channel incorporating all eight channels of this bandwidth for serving a network e.g. BSS ¶0065 indicates Wi-Fi, and is shown to be transmitting on these channels to clients]; splitting the radio on the first frequency band into a first radio and a second radio, the first radio to operate on the first channel to service the first BSS and the second radio to operate on a second channel of the first band to perform an additional service [¶0064-65, wherein 160 MHz channel including all eight channels may be “split” e.g. partitioned into 20 or 40 MHz channels for serving a first network as the AP is taught to be at least transmitting on one of these channels to clients, and an additional service on a secondary channel i.e. scanning as in ¶0084-89], the first radio including a first filter and the second radio including a second filter [¶0064-65, ¶0085-89, access point includes filter technology as the access point is able to scan through various channels across 5 GHz spectrum],  wherein the first filter includes a lower-band filter and a full-band filter  the second filter includes an upper-band filter [¶0064, ¶0084-89, access point capable of filtering sub-bands i.e. channels across 160 MHz wide bandwidth for 5 GHz spectrum thus comprising a channel on low and high ends considered to show low-band and high-band filtering, also capable of communicating on full 160 MHz band thus considered to have at least one full-band filtering capabilities], and upon determining that operation of the first channel on the first radio to service the first BSS is compatible with the lower-band filter [¶0085-89 teaches method for scanning 5 GHz spectrum, scanning each channel in use and sub-channels, ¶0089 detect one sub-channel with an interferer i.e. incompatibility, meaning that other subchannels such as e.g. a sub-channel received via lower-band side via filter is compatible] and further determining that operation of the second channel on the second radio to perform the additional service is not compatible with the upper- band filter [¶0085-89, specifically ¶0089 one sub-channel is detected as interfering and can be any sub-channel including one on an upper band across 5 GHz spectrum], increasing a dwell time to perform a scanning service on the second radio [¶0089 upon detecting channel e.g. upper band channel is incompatible, perform further scanning thus increasing a dwell time, see also ¶0085 where longer dwell times may be a form of adjusted dwell times 414].
Ponnuswamy teaches multiple filter configurations but does not teach the claimed hardware expressly although it teaches the functionality of the claimed hardware, however Friedmann teaches hardware filters for radio operation [¶0018, Figure 1 shows filters]; 
wherein the first hardware filter set includes a lower-band filter and a full-band filter [Figure 1, ¶0029, a first radio may transceive on lower sub-band of 5 GHz thus comprising lower-band filter, and includes a full-band filter as the radio may also transceiver on full 5 GHz band see ¶028 where whole band may be used as it bypasses sub-band filter 110a, going to 110b] and the second hardware filter set includes an upper-band filter and a full-band filter [Figure 1, ¶0029, a second radio 104 may transceive on e.g. higher sub-band of 5 GHz thus comprising higher-band filter, and includes a full-band filter as the radio may also transceiver on full 2.4 GHz band see ¶028 may serve devices on 2.4 GHz band considered full-band filtering for 2.4 GHz region].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify in Ponnuswamy the use of the claimed hardware filters . Ponnuswamy clearly teaches a conventional access point capable of communicating and scanning multiple channels of a 5 GHz band and transmitting on all or subset of the sub-bands within this spectrum and it would be obvious to specify the hardware filters and antennas as in Friedmann who teaches filters and antennas with different radios for using channels in different sub-bands of e.g. 5 GHz allow for flexible radio environments to address different volumes within coverage areas ¶0040.

Regarding claim 10, Ponnuswamy-Friedmann teaches:
The one or more storage mediums of claim 8, wherein the first channel and the second channel are located in different sub-bands of the frequency band [Ponnuswamy ¶0064, ¶0084-89, channels across 5 GHz may include channels in different sub-bands i.e. different 20 MHz channels or sub-20 MHz channels].

Regarding claim 12, 14, Ponnuswamy-Friedmann teaches:
The one or more storage mediums of claim 11, wherein the first channel and the second channel are located in a same sub-band of the frequency band [Ponnuswamy ¶0089, wherein channels may in same sub-band i.e. within a 40 MHz channel on a sub-20MHz channel considered same sub-band being the 40 MHz channel sub-band]

Regarding claim 15, Ponnuswamy-Friedmann teaches:
The access point of claim 8, wherein the first radio is a primary radio and the second radio is a secondary radio [Ponnuswamy teaches  ¶0064-65 channels may be designated as primary and secondary thus using primary and secondary radios communicating on each respective channel].

Regarding claim 16, Ponnuswamy teaches:
A method comprising: operating an access point  [¶0064, access point comprising processor memory in Figure 2, 3] including at least a radio on a first frequency band in a first radio mode, the radio to operate on a first channel of the first band to service a first basic service set (BSS) [¶0060 ,¶0064-654, wherein radio modules on access point may be configured in first mode operating on a first channel of 160 MHz and is configured to serve a network comprising a client, the 160 MHz channel incorporating all eight channels of this bandwidth for serving a network e.g. BSS ¶0065 indicates Wi-Fi, and is shown to be transmitting on these channels to clients]; transitioning the access point to a second radio mode including splitting the radio on the first frequency band into a first radio and a second radio, the first radio to operate on the first channel to service the first BSS and the second radio to operate on a second channel of the first band to perform an additional service [¶0064-65, wherein 160 MHz channel including all eight channels may be “split” e.g. partitioned into 20 or 40 MHz channels for serving a first network as the AP is taught to be at least transmitting on one of these channels to clients, and an additional service on a secondary channel i.e. scanning as in ¶0084-89], the first radio including a first filter and the second radio including a second filter [¶0064, ¶0085-89, filters included as the access point is able to scan through various channels across 5 GHz spectrum], wherein the first filter includes a lower-band filter and a full-band filter  the second filter includes an upper-band filter [¶0064, ¶0084-89, access point capable of filtering sub-bands i.e. channels across 160 MHz wide bandwidth for 5 GHz spectrum thus comprising a channel on low and high ends considered to show low-band and high-band filtering, also capable of communicating on full 160 MHz band thus considered to have at least one full-band filtering capabilities]; and upon determining that operation of the first channel on the first radio to service the first BSS is compatible with the lower-band filter [¶0085-89 teaches method for scanning 5 GHz spectrum, scanning each channel in use and sub-channels, ¶0089 detect one sub-channel with an interferer i.e. incompatibility, meaning that other subchannels such as e.g. a sub-channel received via lower-band side via filter is compatible] and further determining that operation of the second channel on the second radio to perform the additional service is not compatible with the upper- band filter, increasing a dwell time to perform a scanning service on the second radio [¶0085-89, specifically ¶0089 one sub-channel is detected as interfering and can be any sub-channel including one on an upper band across 5 GHz spectrum], increasing a dwell time to perform a scanning service on the second radio [¶0089 upon detecting channel e.g. upper band channel is incompatible, perform further scanning thus increasing a dwell time, see also ¶0085 where longer dwell times may be a form of adjusted dwell times 414].
Ponnuswamy teaches multiple filter configurations but does not teach the claimed hardware expressly although it teaches the functionality of the claimed hardware, however Friedmann teaches hardware filters for radio operation [¶0018, Figure 1 shows filters]; 
wherein the first hardware filter set includes a lower-band filter and a full-band filter [Figure 1, ¶0029, a first radio may transceive on lower sub-band of 5 GHz thus comprising lower-band filter, and includes a full-band filter as the radio may also transceiver on full 5 GHz band see ¶028 where whole band may be used as it bypasses sub-band filter 110a, going to 110b] and the second hardware filter set includes an upper-band filter and a full-band filter [Figure 1, ¶0029, a second radio 104 may transceive on e.g. higher sub-band of 5 GHz thus comprising higher-band filter, and includes a full-band filter as the radio may also transceiver on full 2.4 GHz band see ¶028 may serve devices on 2.4 GHz band considered full-band filtering for 2.4 GHz region].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify in Ponnuswamy the use of the claimed hardware filters . Ponnuswamy clearly teaches a conventional access point capable of communicating and scanning multiple channels of a 5 GHz band and transmitting on all or subset of the sub-bands within this spectrum and it would be obvious to specify the hardware filters and antennas as in Friedmann who teaches filters and antennas with different radios for using channels in different sub-bands of e.g. 5 GHz allow for flexible radio environments to address different volumes within coverage areas ¶0040.

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ponnuswamy et al. (“Ponnuswamy”) (US 20150156645 A1) in view of Friedmann et al. (“Friedmann”) (US 20190082497 A1) and Amini et al. (“Amini”) (US 20140369271 A1).

Regarding claim 6, Ponnuswamy-Friedmann teaches:
The access point of claim 1.
Ponnuswamy-Friedmann teaches a fist set of chains and antennas but does not teach a second set however Amini teaches an access point further including a second set of radio chains and antennas for operation on a second frequency band [Figure 4A, Figure 7C, a set of radio chains and antennas operating on band X in addition to other radios operating on band Y]. 
IT would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ponnuswamy-Friedmann to incorporate a second set of radio chains and antennas for operation on a second band as in Amini. Ponnuswamy=Friedmann already teaches a first set of radio chains operating to perform functions within a 5 GHz spectrum and it would have been obvious to simply add a second set of chains for operation in a second band as in Amini who teaches multiple radio circuits coordinating with each other allows for increase in network bandwidth see Abstract and ¶0030.

Regarding claim 7, Ponnuswamy-Friedmann-Amini teaches:
The access point of claim 6, wherein: the frequency band is a 5 GHz frequency band and the second frequency band is a 2.4 GHz frequency band [Amini Figure 4A, 7A-7C, specifically 7C shows band X and band Y, ¶0040-42 bands include 5 GHz and 2.4 GHz, thus different band may be 2/4 GHz on second set of chains / antennas in addition to 5 GHz band ¶0053, see rationale for combination as in claim 6]; or the frequency band encompasses 5 and 6 GHz frequency bands (UNII-1 to UNII- 8) treated as a contiguous band and the second frequency band is a 2.4 GHz frequency band, wherein frequency sub-bands in a larger contiguous 5 to 7 GHz frequency range (UNII-1 to UNII-8) may be divided into any number of non-overlapping sections with filtering appropriate to each sub-band.

Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponnuswamy et al. (“Ponnuswamy”) (US 20150156645 A1) in view of Friedmann et al. (“Friedmann”) (US 20190082497 A1) and Canpolat et al. (“Canpolat”) (US 20180092029 A1).

Regarding claim 19, Amini-Friedmann teaches:
The method of claim 16, wherein the first channel is selected pursuant to an algorithm of an extended set [Ponnuswamy ¶0042 teaches multiple interconnected APs], the algorithm to stagger channels between a first sub-band of the frequency band and a second, complementary sub-band of the frequency band [¶0064, ¶0085-89, channels staggered across sub-bands that are complementary e.g. 20 MHz bands of a 40 MHz channel, and includes channels on the other end of the 160 MHz spectrum in which the channels are used].
Ponnuswamy teaches an algorithm but does not teach the access point is expressly part of an ESS however Canpolat teaches extended service set (ESS) including the access point [¶0022, ESS with APs].
It would have been obvious to one of ordinary skill in the art to modify the access point with multiple transceiving circuits at different channels as in Friedmann to be in ESS. Ponnuswamy teaches multiple APs in communication and it would have been obvious to modify Ponnuswamy to be ESS as in Canpolat as ESS is known in the convention to create an interconnected BSS to appear as a single BSS ¶0013. 

Regarding claim 20, Ponnuswamy-Friedmann -Canpolat teaches:
The method of claim 19, wherein the first channel is in the first sub-band and the second channel is in the second sub-band [Ponnuswamy, ¶0064, ¶0084-89, channels in different sub-bands of 160 MHz wide channel in 5 GHz region].
Ponnuswamy teaches channels in different sub-band but does not teach scanning in an ESS scenario however Canpolat teaches the additional service including scanning a first set of channels in either the first sub-band or the second sub-band, wherein a second set of channels in the other of the first sub-band or second sub-band is to be scanned by a second access point [¶0022, each AP may scan all the channels in each band, thus one AP scans channels in a first set of a sub-band and the second set is scanned by a second access point as each access point scans every channel].
It would have been obvious to one of ordinary skill in the art to modify the access point with multiple transceiving circuits at different channels as in Friedmann to be in ESS and each AP scanning all the channels of multiple sub-bands. Ponnuswamy teaches multiple APs in communication and it would have been obvious to modify Ponnuswamy to be ESS with neighboring APs scanning channels as in Canpolat to enable AP to indicate presence of the ENL and transmit it to STAs ¶0022-24.

Examiner’s Note
	Examiner notes that it is not clear in claim 1 what constitutes “incompatible” or “compatible” for the services on the radios in the upper and lower bands, thus it is broadly interpreted as being any detected issue on one channel that is addressed by increasing a dwell time. Examiner recommends clarifying the way in which the channels are determined to be incompatible with the filter as in the example case 3 from the specification in which a channel is in the lower band being the first channel, and a channel being the second channel is in a band that is not the upper-band, thus it is not received via the upper band filter but rather using the full band filter, and it causes e.g. interference to the channel on the lower band filter. Examiner further recommends reciting “in response to” instead of “upon” in the claim 16 to avoid a contingent limitation issue.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Primary Examiner, Art Unit 2478